                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                  No. 7:16-CR-116-D-6


UNITEDSTATESOFAMEruCA                       )
                                            )
               v.                           )                      ORDER
                                            )
TONY CHEVALLIER,                            )
                                            )
                       Defendant.           )

                                                                                   '-
       On December 19, 2018, Tony Chevallier ("Chevallier'' or "defendanf') filed a notice of appeal

through counsel [D.E. 1297]. On December 19, 2018, Chevallier filed a prose notice of appeal [D.E.

1305]. On January 14, 2019, Chevallier filed a motion seeking free transcripts of his trial and

sentencing
   ;
           [D.E. 1320].

       Defendant's motion [D.E. 1320] is DENIED without prejudice. Defendant may obtain the

transcripts from his appellate counsel.

       SO ORDERED.        This~ day of January 2019.




                                                    J1lrnfc:J3'Et£Rm
                                                    United States District Judge
